DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed December 9, 2020.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuhisa et al. (US Patent Application Pub. No.: US 2013/0140933 A1).
For claim 1, Katsuhisa et al. disclose the claimed invention comprising: a stator (reference numeral 5, figure 2); a rotor (reference numeral 4, figure 2) having a rotor 
For claim 2, Katsuhisa et al. disclose the plurality of slits (reference numeral 40) being disposed axisymmetrically sandwiching a central slit disposed in a circumferential direction center of the field pole (see figure 9).  
For claims 3 and 9, Katsuhisa et al. disclose an odd number of the plurality of slits (reference numeral 40) being disposed in the field pole (see figure 9).  
For claims 5, 11, and 16, Katsuhisa et al. disclose the permanent magnet (reference numeral 12) having a flat plate form such that a circumferential direction width is greater than a radial direction width (see figure 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. as applied to claims 1-3 above, and further in view of Nigo et al. (US Patent Application Pub. No.: US 2015/0280500 A1, hereinafter Nigo ‘500).
For claims 4, 10, and 15, Katsuhisa et al. disclose the claimed invention including the stator including a stator core (Katsuhisa et al., reference numeral 5) having a plurality of teeth (Katsuhisa et al., reference numeral 21b) and a plurality of slots (Katsuhisa et al., see figure 3), but do not specifically disclose an axial direction length of the rotor core being greater than an axial direction length of the stator core.  Nigo ‘500 discloses an axial length of the rotor (reference numeral 30) being greater than an axial length of the stator (reference numeral 10, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rotor with a longer axial length as disclosed by Nigo ‘500 for the rotor of Katsuhisa et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 6, 8, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. as applied to claims 1-3 above, and further in view of Nigo et al. (Japanese Patent Document No.: JP 2012105410 A, hereinafter Nigo ‘410).
For claims 6, 12, and 17, Katsuhisa et al. disclose the claimed invention except for an external form of the rotor being a floral form.  Nigo ‘410 disclose an external form of the rotor (reference numeral 20) being a floral form (see figures 20, 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an external form of the rotor being a floral form as disclosed by Nigo ‘410 for the rotor of Katsuhisa et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 8, 14, and 19, Katsuhisa et al. disclose the claimed invention except for the permanent magnet being fixed in a permanent magnet mounting hole, the permanent magnet mounting hole and one side of the plurality of slits being in a connected state, and the one side of the plurality of slits being in an opened state.  Nigo ‘410 disclose the permanent magnet (reference numeral 122) being fixed in a permanent magnet mounting hole (reference numeral 123, see figures 23, 24), the permanent magnet mounting hole and one side of the plurality of slits (reference numerals 130a-130d) being in a connected state (see figures 23, 24), and the one side of the plurality of slits (reference numerals 130a-130d) being in an opened state (see figures 23, 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the permanent magnet being fixed in a permanent magnet mounting hole, the permanent magnet mounting hole and one side of the plurality of slits being in a connected state, and the one side of the plurality of .  

Claims 7, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. as applied to claims 1-3 above, and further in view of Yabe et al. (Japanese Patent Document No.: JP 2011083168).
For claims 7, 13, and 18, Katsuhisa et al. disclose the claimed invention except for the rotor core being formed by electromagnetic steel sheets which are formed in a plate shape and stacked on the shaft, a connection portion that integrates the field pole divided by the plurality of slits being provided on an outer peripheral side of the field pole, and a radial direction width of the connection portion being smaller than a thickness of the electromagnetic steel plate.  Yabe et al. disclose the rotor core being formed by electromagnetic steel sheets (see English translation of Yabe et al., Detailed Description of the Invention, paragraph [0029]), and the connection portion (reference numeral 626, see figure 7) having a width which can be adjusted (see English translation of Yabe et al., Detailed Description of the Invention, paragraphs [0043-0046, 0068-0071]), which would enable a person of ordinary skill in the art to have a radial direction width being smaller than a thickness of the steel plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rotor formed by electromagnetic steel sheets and have a connection portion with particular width as disclosed by Yabe et al. for the rotor of Katsuhisa et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEX W MOK/Primary Examiner, Art Unit 2834